        Case 1:18-cr-00472-KPF Document 87 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                    18 Cr. 472-1 (KPF)
                   -v.-
                                                         ORDER
MIGUEL QUINONES,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently a sentencing scheduled in this action for June 5,

2020. However, given the ongoing Covid-19 pandemic, the Court finds it

appropriate, with the consent of the parties, to adjourn the sentencing to a

later date. Accordingly, Defendant Miguel Quinones’s sentencing is hereby

ADJOURNED to August 28, 2020, at 3:00 p.m.

      SO ORDERED.

Dated: May 18, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
